Citation Nr: 0930571	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, and 
if so, entitlement to service connection for the same.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the Veterans application 
to reopen his previously denied claim for service connection 
for schizophrenia.  The Veteran perfected an appeal of that 
decision, and appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Boston in May 2005 to 
present testimony on the issue on appeal.  The transcript has 
been associated with the record.  In October 2005, the Board 
denied the application to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.

The Veteran appealed the Board's October 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2007, the Veteran and VA filed a Joint Motion 
for Remand of the case to permit additional notice to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA), in accordance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In an order dated in September 2007, the Court 
granted the Joint Motion, vacating and remanding the October 
2005 Board decision to permit the aforementioned notice and 
adjudication.  In December 2007, the Board remanded the claim 
for this action.  

Concurrent with the instant appeal, in August 2006, the 
Veteran filed through counsel a new application to reopen his 
claim for entitlement to service connection for 
schizophrenia.  The RO denied that claim in May 2007, and the 
Veteran has perfected a separate appeal of that decision.  
Because, however, the issue remains the same (entitlement to 
service connection for an acquired psychiatric disorder, 
including schizophrenia) and because the claim is herein 
granted, both appeals are satisfied. 




FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in a November 1999 Board decision.  The appellant was 
informed of the decision and did not appeal.

2.  Evidence submitted since November 1999 includes two 
positive medical nexus opinions, which bear directly on the 
claim for service connection for a psychiatric disorder, and 
are so significant that they must be considered to fairly 
decide the merits of the claim.

3.  The evidence demonstrates that it is at least as likely 
as not that the Veteran's current schizoaffective disorder 
first manifested during service, and has been present ever 
since separation from service. 


CONCLUSIONS OF LAW

1.  The November 1999 Board decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been submitted regarding 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder; therefore, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2000); 38 C.F.R. § 3.156(a) (2001).

3.  Schizoaffective disorder was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2008).  As will be 
discussed below, new and material evidence has been submitted 
sufficient to reopen the claim, and ultimately to grant 
service connection for schizoaffective disorder.  
Accordingly, a full discussion of whether VA met these duties 
is not needed, as no prejudice can flow to the Veteran from a 
full grant of the benefit sought on appeal.  It is important 
to note, however, that the AOJ has provided notice to the 
Veteran with respect to the initial disability rating and 
effective date elements of the claim.  

New and Material Evidence

The Veteran seeks service connection for an acquired 
psychiatric disorder, which he contends initially manifested 
in service.  This claim was originally denied by rating 
decision in April 1983.  The Veteran did not appeal.  Further 
attempts to establish service connection were made, and 
ultimately, the claim was denied by the Board in a November 
1999 decision, because the evidence at that time did not 
demonstrate an acquired psychiatric disorder in service or 
within one year after separation, nor was such a disorder 
shown to be caused by any incident of service.  Of record at 
the time of the denial were the Veteran's service treatment 
records; multiple post-service clinical records from private 
and VA sources; and a negative VA nexus opinion from 1999 
regarding the presence of psychosis.  The Veteran did not 
appeal the Board decision; therefore, it became final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
The Veteran's most recent attempt to reopen his claim was 
received on August 22, 2001, at which time he reported where 
he was currently being treated.  For claims filed before 
August 29, 2001, such as this one, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Since the November 1999 denial, and notably since the October 
2005 decision of the Board which has been vacated, two 
medical opinions linking the Veteran's current psychiatric 
diagnosis to his service have been submitted.  These opinions 
bear directly and substantially on the reasons for the prior 
denial and make conclusions which are significant to the 
ultimate outcome of the claim, particularly as they tend to 
support a grant of the previously disallowed benefit.  
Therefore, the opinions constitute new and material evidence 
sufficient to reopen the claim.  The merits of the claim are 
discussed below.    

Service Connection

The Veteran contends this his psychiatric disorder initially 
manifested in service.  In order to establish direct service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A review of the substantial medical evidence of record 
confirms that the Veteran is currently treated for 
schizoaffective disorder.  See e.g., VA outpatient psychiatry 
intake record, July 2007.  Service treatment records, 
including his entrance examination, are negative for a 
psychiatric diagnosis; however, they do demonstrate that the 
Veteran was treated for injuries sustained in fights on three 
separate occasions, specifically in July, August, and 
November 1981.  His DD Form 214, Certificate of Release or 
Discharge, shows that he was separated in February 1982 for 
failure to maintain acceptable standards for retention.  He 
elected to not undergo a separation examination. 

Post-service records show that two months after he separated 
from service, in April 1982, the Veteran was admitted to a 
private facility, after he attempted to stab himself after 
getting into a fight with his brother.  A diagnosis of 
schizoaffective disorder was rendered, and it was determined 
that further hospitalization was required.  The Veteran was 
transferred to a VA facility at that time.  After four months 
of psychotherapy, and just prior to discharge, the Veteran 
again attempted suicide.  He also became violent with 
hospital staff, resulting in an additional two months of 
hospitalization, until October 1982.  The discharge 
diagnosis, however, was noted to be personality disorder.  

In November 1983, the Veteran again underwent in-patient 
psychiatric care, for a period of nearly three months.  A 
diagnosis of schizophrenia, paranoid type, was rendered.  
Additional hospitalization in January 1985 confirmed a 
diagnosis of schizophrenia.   Subsequent treatment records 
through 2008 confirm psychiatric treatment primarily for 
schizophrenia and schizoaffective disorder.  

A private psychologist reviewed the Veteran's claims file in 
August 2006, to include his service and post-service 
treatment records.  He also noted the Veteran's brother's 
2005 lay statement, attesting to the Veteran's post-service 
violent behavior.  The psychologist found the fights noted in 
service to be significant indicators of the Veteran's mental 
state at that time.  He also found the behaviors noted in the 
course of in-patient treatment immediately following service 
to be instructive of the course of the Veteran's disability.  
Upon review of the entire file, he opined that although a 
diagnosis of personality disorder was maintained in the 
period following service, that was actually a misdiagnosis.  
He explained that the behaviors that the Veteran demonstrated 
both in service and immediately thereafter were more 
consistent with the psychosis with which he is currently 
diagnosed.  He concluded that the Veteran's current 
disability had its onset within one year of discharge from 
active duty.  

In May 2009, an expert opinion was sought from the Veterans 
Health Administration to clarify the etiology of the 
Veteran's disability.  The Chief of the Mental Health Care 
Line of the Southern Arizona VA Health Care System reviewed 
the file in full and opined that the behaviors the Veteran 
espoused in service and immediately thereafter represented a 
schizophrenia prodrome.  See Dorland's Illustrated Medical 
Dictionary, 31st Ed., 1545, (c) 2007 (defining prodrome as a 
"premonitory symptom or precursor; a symptom indicating the 
onset of a disease).  He explained that the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders notes that the majority of individuals 
with a schizophrenic disease display some type of prodromal 
phase.  This is manifested by behaviors similar to those 
experienced by the Veteran during service, such as anger, 
unusual behavior, and withdrawal from others.  He found the 
Veteran's fighting in service and his ultimate discharge for 
failure to maintain acceptable standards for retention to be 
indicative of such behaviors.  Also notable was the behavior 
noted during the Veteran's first hospitalization upon 
separation from service.  The expert further explained that 
this phase of schizophrenia is often first diagnosed as a 
personality disorder, given the similarity of symptoms; 
however, once the full disease develops, as it did here, it 
is known that those symptoms were, in fact, prodromal of 
schizophrenic disease.  On these bases, he concluded that the 
Veteran's current disability had it onset in service.

Both opinions of record were offered by medical professionals 
with specialties in psychiatric care.  Thus, they are 
considered competent individuals to render these opinions.  
Each professional had access to the relevant facts of record, 
and adequately explained his rationale for the opinion 
offered, supporting it with established medical principles.   
Accordingly, both opinions are highly credible.  Based on 
this highly probative evidence, the Board finds that is at 
least as likely as not that the Veteran's schizoaffective 
disorder first manifested during service, and has been 
present ever since separation from service.  As such, service 
connection is warranted. 



	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
is granted. 

Entitlement to service connection for schizoaffective 
disorder is granted.



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


